Title: To Benjamin Franklin from Richard Jackson, 11 August 1764
From: Jackson, Richard
To: Franklin, Benjamin


Copy
Dear Sir
Inner Temple, 11th. Augst. 1764
I am just come to town, time enough before the Packet sails, or rather, I should say, before the Mail goes from London, to read your favours of the 25th together with the Dispatch brought from the Committee of Correspondence, by Mr. Hammet, to return a short Answer; I shall send a longer by a ship that Sails tomorrow from the River, by which too, I shall write to Mr. Coxe, to whom I have wrote several times, though I have reason to fear some of my Letters have miscarried. I am sensible I ought to preserve the Dates of my own Letters, and transmit the dates of those I receive, but though I took a Clerk to assist chiefly in this part of my business; I am so frequently obliged [to] sit down to write Letters just before a Ship Sails or the Post goes out, that he has no time even to take the Dates, much less copy them, as I often wish he might, and I have not an opportunity of looking for the Dates of my Bundles of Letters received though they lye by me.
I confess I am a little unwilling to be so explicit on the Question asked me respecting the delivery of the Petition, as I should be in conversing ore tenus on the subject. I have already wrote several Letters from whence my Opinion may be pretty clearly known, and I have opened my mind more fully to Mr. Allen (whom I well know to be a friend of the Proprietarys) than I should have done, perhaps, had it been any thing but what it is.
Shortly, I think that the Assembly are clearly right in the late Controversy between them and the Governor. I have more than once told the Proprietary and Mr. Allen, that the Assembly might well go further in loading his property without Injustice and the latter has frequently acknowledged it.
I think too, that the present is not an unfavourable opportunity of presenting the Petition and pursuing the Application; I mean not substantially unfavourable because I think, the Delay of the Publick Service has palpably arose from the Conduct of the proprietary Government. And I think that the Application if made, will in the End meet with Success, I mean if kept up, perhaps for a Course of years, and this I have frequently I think convinced Mr. Allen of. On the other hand I think the Application will be Attended with a good deal of Expence and perhaps may meet with some mortifying circumstances of Reception (not from his Majesty who is a Prince of the most boundless Grace) and at last end in a Burthen on the Province, that may be disagreable.
I think besides, that Good and Gracious as the King is, the Liberties of the Province, will be always safe in his Hands if it were possible for him always to manage and direct this part of the Administration himself, for what the Province has not a Strict Right to, (if such Privileges, there should be) he would probably indulge them in the Exercise of, of his Grace and favour. But new Ministers may arise, and we cannot flatter ourselves that even the King will live for ever. Power may come into the hands of Profligate Men who may prostitute their high Rank, their great Parts and Skill in the Law to the Infamous purposes of establishing the Doctrines that have by degrees enslav’d almost every part of Europe but this Island.
I think therefore that for the present, if the Proprietary is disposed to give way; it may be better, ’till future Misconduct on his part makes it necessary, to delay presenting the Petitions. If future Events should make such an Application necessary or if the Assembly still think it right to present them forthwith you may command my best Services.
I have not had time to peruse fully your thoughts on Paper Money. You know mine, I did however endeavour as far as I could to postpone our Bill, I think the Government will not chose to meddle with the Mosquito Shore, but shall take an opportunity of mentioning this matter. We have hopes that Sugar will grow [to] the southward of St. Augustine and above Pensacola. My Compliments to Govr. Franklin and best respects to the Committee of Correspondence par[ticu]larly Mr. Galloway. I am very proud of their good Opinion and wish I could serve them more Effectually than I have done or fear can do.
I have seen Articles in the papers from America I do not like respecting myself and which I do not pretend to be true in fact I have very little Weight or Influence here and perhaps the less for such Publications. I am Dear Sir Very affectionately Yours
Rd: Jackson.
To Benjamin Franklin Esq
 
Endorsed: Copy of a Letter sent to Benjn Franklin Esqr
Address on the ALS: To / Benjamin Franklin Esq / at Philadelphia / by the Packet / a single sheet
